Exhibit 10.7

 

 [ex10-7img001.jpg]

 the digital engagement company

 

EMPLOYMENT AGREEMENT

 

Bridgeline Digital, Inc., a Delaware Corporation (the “Employer” or the
“Company”) and Michael D. Prinn (the “Employee”), in consideration of the mutual
promises made herein, agree as follows (herein “Employment Agreement”):

 

ARTICLE 1
TERM OF EMPLOYMENT

 

Section 1.1     Specified Period. Employer hereby employs Employee, and Employee
hereby accepts employment with Employer for the term of twelve (12) months, with
the period beginning on October 1, 2016 (the “Commencement Date”), and
terminating on September 30, 2017 (“Initial Term”).

 

Section 1.2     Succeeding Term. At the end of the Initial Term, or any
succeeding one (1) year term, this Employment Agreement shall renew for
successive periods of one (1) year each (a “Succeeding Term”) only if the
Employer gives written notice of renewal to Employee not less than sixty (60)
days prior to the end of the Initial Term. If such notice of renewal is not
provided to the Employee by the Employer this Employment Agreement will
terminate, except the provisions of Sections 2.3, 2.4, 2.5 and 2.6 shall
continue in force so long as the Employee remains employed by the Employer or
any Affiliate of the Employer, whether under this Employment Agreement or not,
and whether as a consultant or not, and shall survive any termination of
employment under this Employment Agreement for the periods specified therein,
all as is more specifically provided in Section 7.10. Once this Employment
Agreement terminates, for any reason whatsoever, and in accordance contained
herein, then the Employee shall become an employee at will at the end of the
Initial Term or Succeeding Term.

 

Section 1.3     Employment Term Defined. As used herein, the phrase “employment
term” refers to the entire period of employment of Employee by Employer
hereunder, whether such employment is during the Initial Term, Succeeding Term
or, following the end of the Succeeding Term, as an employee at will.

 

ARTICLE 2
DUTIES AND OBLIGATIONS OF EMPLOYEE

 

Section 2.1     General Duties. Employee shall serve as Executive Vice
President, Chief Financial Officer and Assistant Secretary for the Employer. In
such capacity, Employee shall do and perform all services, acts or things
consistent within the scope of his employment and with the Employee’s skill and
expertise in accordance with the instructions of and policies set by Employer’s
Chief Executive Officer, or his designee. Employee shall perform such services
at 80 Blanchard Road, Burlington, Massachusetts or at such other location as may
be designated by Employer. The Employee shall be available to make business
trips within the United States for the purpose of meeting with and consulting
with other members of the Employer’s management, as well as with present and
proposed customers and parties with whom the Employer does business, all on
reasonable terms, bearing in mind the position of the Employee.

 

Section 2.2     Devotion to Employer’s Business.

 

(a)     Employee shall devote her best efforts and entire productive time,
ability and attention to diligently promote and improve the business of Employer
during the Initial Term, Succeeding Term or, as an employee at will.

 

(b)     Employee shall not engage in any other business duties or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the
Employer’s Chief Executive Officer. This Employment Agreement shall not be
interpreted to prohibit Employee from making passive personal investments or
conducting private business affairs if those private business affairs do not
materially interfere with the services required under this Employment Agreement.

 

 



 

___________ __________  

 

Employee Bridgeline  



 

 

--------------------------------------------------------------------------------

 

 

Section 2.3     Confidential Information; Tangible Property; Competitive
Activities.

 

(a)     Employee shall hold in confidence and not use or disclose to any person
or entity without the express written authorization of Employer, either during
the term of employment or any time thereafter, secret or confidential
information of Employer, as well as secret or confidential information and
materials received in confidence from third parties by Employee or Employer. If
any confidential information described below is sought by legal process,
Employee will promptly notify Employer and will cooperate with Employer in
preserving its confidentiality in connection with any legal proceeding.

 

The parties hereto hereby stipulate that, to the extent it is not known
publicly, the information described in this Section (herein referred to as
“Confidential Information”) is important, material and has independent economic
value (actual or potential) from not being generally known to others and that
any breach of any terms of this Section 2.3 is a material breach of this
Employment Agreement: (i) the names, buying habits and practices of Employer’s
customers or prospective customers; (ii) Employer’s sales and marketing strategy
and methods and related data; (iii) the names of Employer’s vendors and
suppliers; (iv) cost of materials/services; (v) the prices Employer obtains or
has obtained or for which it sells or has sold its products or services; (vi)
development costs; (vii) compensation paid to employees or other terms of
employment; (viii) Employer's past and projected sales volumes; (ix)
confidential information relating to actual products, proposed products or
enhancements of existing products, including, but not limited to, source code,
programming instructions, engineering methods and techniques, logic diagrams,
algorithms, development environment, software methodologies, and technical
specifications for the Employer’s web design and content management software.
Confidential Information shall also include all information which the Employee
should reasonably understand is secret or confidential information, Confidential
Information shall also include all information which the Employee should
reasonably understand is secret or confidential information, if the Employee has
participated in or otherwise been involved with the development, analysis,
invention or origination of such Confidential Information belonging to the
Employer, including, without limitation, methods, know-how, formula, customer
and supplier lists, personnel and financial data, business plans, as well as
product information, product plans and product strategies. Notwithstanding the
foregoing, “Confidential Information” does not include any information which (A)
is now available to the public or which becomes available to the public, (B) is
or becomes available to the Employee from a source other than the Employer and
such disclosure is not a breach of a confidentiality agreement with the
Employer, or (C) is required to be disclosed by any government agency or in
connection with a court proceeding.

 

All Confidential Information, as well as all software code, methodologies,
models, samples, tools, machinery, equipment, notes, books, correspondence,
drawings and other written, graphical or electromagnetic records relating to any
of the products of Employer or relating to any of the Confidential Information
of Employer which Employee shall prepare, use, construct, observe, possess, or
control shall be and shall remain the sole property of Employer and shall be
returned by Employee upon termination of employment.

 

(b)     During his employment and for twelve (12) months after the termination
of his employment for any reason whatsoever, Employee shall not, directly or
indirectly, without the written consent of the Employer: (i) invest (except for
the ownership of less than 3% of the capital stock of a publicly held company),
or hold a directorship or other position of authority in any of the Company's
Direct Competitors (“Direct Competitors” defined as: any person or entity, or a
department or division of an entity, whereby more than 25% of the person’s or
entity’s total revenues are derived from the Competitive Services (“Competitive
Services” defined as design and development for third parties of:
Internet/Intranet/Extranet Web sites and Web applications, content management
software, document management software, analytics software, eCommerce,
eMarketing, or services such as Web consulting services or Web hosting
services)), (ii) undertake preparation of or planning for an organization or
offering of Competitive Services, (iii) combine or collaborate with other
employees or representatives of the Employer or any third party for the purpose
of organizing, engaging in, or offering Competitive Services, or (iv) be
employed by, serve as a consultant to or otherwise provide services to (whether
as principal, partner, shareholder, member, officer, director, stockholder,
agent, joint venturer, creditor, investor or in any other capacity), or
participate in the management of a Direct Competitor or participate in any other
business that the Employer may be engaged or is planning to undertake in at the
date of the termination of this Employment Agreement. Notwithstanding any to the
contrary contained in this Section 2.3, in the event your employment is
terminated for reasons in which economic factors are considered (specifically, a
layoff, a closing of the office where you are employed or termination without
cause), then the provisions of this Section 2.3 shall not apply. However, all
other provisions of this Employment Agreement shall remain in full force and
effect, including without limitation sections 2.3(a), 2.3(c) through 2.3(f).

 

 



 

___________ __________  

 

Employee Bridgeline  



2

--------------------------------------------------------------------------------

 

  

(c)     During his employment and for twelve (12) months after the termination
of such employment for any reason whatsoever, Employee shall not become employed
by, associated with, or engaged by, in any capacity whatsoever, any customer,
client or account (as defined below) of the Employer whereby Employee provides
services to such customer, client or account similar to those provided by the
Employer to the customer, client or account during Employee’s employment.
Employee acknowledges and understands that Employer’s customers, clients and
accounts have executed or will execute agreements pursuant to which the
customer, client or account agrees not to hire Employer’s employees.

 

(d)     During his employment and for twelve (12) months after the termination
of such employment for any reason whatsoever, Employee shall not, directly or
indirectly, without the consent of the Employer: contact, recruit, solicit,
induce or employ, or attempt to contact, recruit, solicit, induce or employ, any
employee, consultant, agent, director or officer of the Employer to terminate
his/her employment with, or otherwise cease any relationship with, the Employer;
or contact, solicit, divert, take away or accept business from, or attempt to
contact, solicit, divert or take away, any clients, customers or accounts, or
prospective clients, customers or accounts, of the Employer, or any of the
Employer’s business with such clients, customers or accounts which were,
directly or indirectly, contacted, solicited or served by Employee, or were
directly or indirectly under his responsibility, while Employee was employed by
the Company, or the identity of which Employee became aware during the term of
his employment.

 

As used in this agreement the term "client," "customer," or "accounts" shall
include: (i) any person or entity that is a client, customer or account of the
Employer on the date hereof or becomes a client, customer or account of the
Employer during the Employee’s employment; (ii) any person or entity that was a
client, customer or account of the Employer at any time during the two-year
period preceding the date of Employee’s termination; and (iii) any known
prospective client, customer or account to whom the Employer has made a
presentation (or similar offering of services) within a period of one hundred
eighty (180) days preceding the date of the termination of Employee’s
employment.

 

(e)     The covenants of this Section 2.3 shall be construed as separate
covenants covering their subject matter in each of the separate counties and
states in the United States in which Employer (or its Affiliates) transacts its
business. If at any time the foregoing provisions shall be deemed to be invalid
or unenforceable or are prohibited by the laws of the state or place where they
are to be enforced, by reason of being vague or unreasonable as to duration or
place of performance, this Section shall be considered divisible and shall
become and be immediately amended to include only such time and such area as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over this Employment Agreement; and the Employer and the
Employee expressly agree that this Section, as so amended, shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.

 

(f)     The Employee represents and warrants that Employee is free to enter into
this Employment Agreement and to perform each of the terms and covenants
contained herein, and that doing so will not violate the terms or conditions of
any agreement between Employee and any third party.

 

Section 2.4     Inventions and Original Works.

 

(a)     Subject to Section 2.4(b) below, the Employee agrees that he will
promptly make full written disclosure to Employer, will hold in trust for the
sole right and benefit of Employer, and hereby irrevocably assigns to Employer
without any additional compensation all of his right, title and interest in and
to any and all inventions (and patent rights with respect thereto), original
works of authorship (including all copyrights with respect thereto),
developments, improvements or trade secrets which Employee may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, relating to or concerning the business of the Employer,
whether or not conceived, developed or reduced to practice: (i) during working
hours, (ii) while on Employer premises, (iii) with use of Company equipment,
materials or facilities, or (iv) while performing his duties under this
Employment Agreement (“Employer Intellectual Property”).

 

 



 

___________ __________  

 

Employee Bridgeline  

 



3

--------------------------------------------------------------------------------

 

 

Employee acknowledges that all original works of authorship relating to the
business of Employer which are made by his (solely or jointly with others)
within the scope of his duties under this Employment Agreement and which are
protectable by copyrights are “works made for hire” as that term is defined in
the United States Copyright Act (17 U.S.C.A., Section 101), and that Employee is
an employee as defined under that Act. Employee further agrees from time to time
to execute written transfers to Employer of ownership or specific original works
or authorship (and all copyrights therein) made by Employee (solely or jointly
with others) which may, despite the preceding sentence, be deemed by a court of
law not to be “works made for hire” in such form as is acceptable to Employer in
its reasonable discretion. Employee hereby waives in favor of Employer and its
assigns and licensees any and all artist’s or moral rights Employee may have in
respect of any Invention pursuant to any local, state or federal laws or
statutes of the United States and all similar rights under the laws of all
jurisdictions.

 

(b)     The parties agree that the “business of the Employer” for the purposes
of this Section 2.4 is acting as “a designer and developer for third parties of
Internet/Intranet/Extranet Web sites and Web applications, content management
software, document management software, analytics software, eCommerce,
eMarketing, or services such as Web consulting services or Web hosting
services”. Employee shall provide to Employer, and attach hereto as Exhibit
2.4(b), a list identifying and describing in reasonable detail all inventions
(and patent rights with respect thereto), original works of authorship
(including all copyrights with respect thereto), developments, improvements,
concepts or trade secrets which Employee has solely or jointly conceived or
developed or reduced to practice, or caused to be conceived or developed or
reduced to practice to date, and other intellectual property of the Employee.
For the avoidance of doubt, Employee will identify on Exhibit 2.4(b) with
sufficient detail any intellectual property belonging to the Employee prior to
the date hereof, including that related to the business of the Employer
(collectively the “Employee's Personal Intellectual Property”). Employer
acknowledges and agrees that the provisions of Section 2.4(a) shall not apply to
Employee’s Personal Intellectual Property or to any inventions (and patent
rights with respect thereto), original works of authorship (including all
copyrights with respect thereto), developments, improvements, concepts or trade
secrets conceived of or developed by Employee during the term of this Employment
Agreement that is not Employer Intellectual Property.

 

Section 2.5     Maintenance of Records. Except with respect to the Intellectual
Property for which the Employer has no rights, Employee agrees to keep and
maintain reasonable written records of all inventions, original works of
authorship, trade secrets developed or made by his (solely or jointly with
others) during the employment term. The Employee also agrees to make and
maintain adequate and reasonable written records customarily maintained by
corporate managers, including, without limitation, lists and telephone numbers
of persons and companies he has contacted during his engagement by the Employer.
Immediately upon the Employer’s request and promptly upon termination of the
Employee’s engagement with the Employer, the Employee shall deliver to the
Employer all written records as described in this Section, together with all
memoranda, notes, records, reports, photographs, drawings, plans, papers,
computer storage media, Confidential Information or other documents made or
compiled by the Employee or made available to the Employee during the course of
his engagement by the Employer, and any copies or abstracts thereof, whether or
not of a secret or confidential nature, and all of such records, memoranda or
other documents shall, during and after the engagement of the Employee by the
Employer, be and shall be deemed to be the property of the Employer.

 

 



 

___________ __________  

 

Employee Bridgeline  



4

--------------------------------------------------------------------------------

 

 

Section 2.6     Obtaining Letters Patent and Copyright Registration. During the
employment term hereunder, Employee agrees to assist Employer, at Employer’s
expense, to obtain United States or foreign letters patent, and copyright
registrations (as well as any transfers of ownership thereof) covering
inventions and original works of authorship assigned hereunder to Employer. Such
obligation shall continue beyond the termination of this Employment Agreement
for a reasonable period of time not to exceed one (1) year subject to Employer’s
obligation to compensate Employee at such rates as may be mutually agreed upon
by the Employer and Employee at the time, but not exceeding the annualized rate
provided for in Section 4.1 of this Employment Agreement, and reimbursement to
Employee of all expenses incurred.

 

If Employer is unable for any reason whatsoever, including Employee’s mental or
physical incapacity to secure Employee’s signature to apply for or to pursue any
application for any United States of foreign letters, patent or copyright
registrations (or any document transferring ownership thereof) covering
inventions or original works or authorship assigned to Employer under this
Employment Agreement, Employee hereby irrevocably designates and appoints
Employer and its duly authorized officers and agents as Employee's agent and
attorney-in-fact to act for and in his behalf and stead to execute and file any
such applications and documents and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations or transfers thereof with the same legal force and effect as if
executed by Employee. This appointment is coupled with an interest in and to the
inventions and works of authorship and shall survive Employee's death or
disability. Employee hereby waives and quitclaims to Employer any and all claims
of any nature whatsoever which Employee now or may hereafter have against third
parties for infringement of any patents or copyrights resulting from or relating
to any such application for letters, patent or copyright registrations assigned
hereunder to Employer.

 

 

ARTICLE 3
COMPENSATION OF EMPLOYEE

 

Section 3.1     Annual Salary. As compensation for his services hereunder,
Employee shall be paid a salary at the rate of $10,417 semi-monthly (the
equivalent of two hundred fifty thousand Dollars and Zero Cents) ($250,000) per
year (“Salary”) from the Commencement Date. Salary shall be paid in equal
installments not less frequently than twice each month.

 

Section 3.2     Quarterly Bonus. The Employee shall be eligible to be paid a
quarterly bonus earned in accordance with the terms set forth on Exhibit 3.2.

 

Section 3.3     Tax Withholding. Employer shall have the right to deduct or
withhold from the compensation due to Employee hereunder any and all sums
required for federal income and social security taxes and all state or local
taxes now applicable or that may be enacted and become applicable in the future,
for which withholding is required by law.

 

Section 3.4     Stock Options. The Employer may, at the Employer’s sole
discretion, issue Stock Options to the Employee. All stock options granted the
Employee shall be subject to a stock option agreement, a stock option plan and
such other restrictions as are generally applicable to stock options issued to
employees of the Employer, as each may be amended from time to time.

 

 

ARTICLE 4
EMPLOYEE BENEFITS

 

Section 4.1     Annual Vacation. Employee shall be entitled to twenty (20)
business days of paid vacation during each year of this Employment Agreement.
Employee may be absent from her employment for vacation at such times as are
pre-approved by the Employer’s Chief Executive Officer. Unused vacation shall
not be carried over into the next year, and will not be paid in the form of
cash.

 

Section 4.2     Benefits. Employee shall be eligible to participate in benefit
plans provided by Employer, including health, and life insurance coverage should
Employer elect to participate in any such plans.

 

 



 

___________ __________  

 

Employee Bridgeline  

 



5

--------------------------------------------------------------------------------

 

 

Section 4.3     Business Expenses. Employer shall reimburse Employee for all
appropriate expenses for travel and entertainment by Employee for legitimate
business purposes, provided that they are approved in writing by the Company’s
Chief Executive Officer or his designee, and provided that Employee furnishes to
Employer adequate records and documentary evidence for the substantiation of
each such expenditure, as required by the Internal Revenue Code of 1986, as
amended. Per the Company’s policy’s, expense reports must be submitted each
month to ensure reimbursement.

 

 

ARTICLE 5
TERMINATION OF EMPLOYMENT

 

Section 5.1     Termination. Employee’s employment hereunder may be terminated
by Employee or Employer as herein provided, without further obligation or
liability, except as expressly provided in this Employment Agreement.

 

Section 5.2     Resignation, Retirement, Death or Disability. Employee’s
employment hereunder shall be terminated at any time by Employee’s resignation,
or by Employee’s retirement, death, or her inability to perform the essential
functions of his position under this Employment Agreement, with or without
reasonable accommodation, for a total of ninety (90) days or more in any
continuous two hundred (200) day period because of a substantial physical or
mental impairment (“Disability”). Employer shall not be liable for payment of
base or bonus compensation during any period of Disability, though benefits
shall continue to accrue.

 

Section 5.3     Termination for Cause. Employee’s employment hereunder may be
terminated for Cause. "Cause" is conduct, as determined by the Chief Executive
Officer, or his designee, involving one or more of the following: (i) gross
misconduct by the Employee; or (ii) the willful disregard of the rules or
policies of the Company, provided that the Company must provide Employee with
written notice from the Company of such willful disregard of the rules or
policies of the Company and Employee fails to cure (if curable) such willful
disregard of the rules or policies of the Company within five business days of
such notice; or (iii) the violation of any noncompetition or nonsolicitation
covenant with, or assignment of inventions obligation to, the Company; or (iv)
the formal charge of the Employee of a felony; or (v) the commission of an act
of embezzlement, fraud or breach of fiduciary duty against the Company (vi)
engagement in a specific act or pattern of behavior which, in the reasonable
opinion of the Company, impugns the reputation of the Company or which creates
an environment materially non-conducive to the growth and development of the
Company, (vii) the failure of the Employee to perform in a material respect his
employment obligations as set forth in this Employment Agreement without proper
cause and the continuation thereof after delivery to Employee of written notice
from the Employer specifying in reasonable detail the nature of such failure.
For purposes of this Section, no act, or failure to act, on the Employee’s part
shall be considered “willful” unless done, or omitted to be done, by his not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Employer.

 

Section 5.4     Termination Without Cause; Termination for Good Reason.
Employee’s employment hereunder may be terminated without Cause upon ten (10)
business days’ notice for any reason. Employee's employment may be terminated by
Employee at any time for Good Reason. For purposes of this Employment Agreement,
“Good Reason” shall mean the occurrence of any of the following events:

 

(i) failure of the Employer to continue the Employee in the position of
Executive Vice President and Chief Financial Officer of the Employer; (ii)
material diminution in the nature or scope of the Employee's responsibilities,
duties or authority; provided however, any diminution of the business of the
Employer or any sale or transfer of any or all of the equity, property or other
assets of the Employer shall not constitute "Good Reason"; (iii) material
failure of the Employer to provide the Employee the compensation and benefits in
accordance with the terms of this Agreement, excluding an inadvertent failure
which is cured within ten (10) business days following notice from the Employee
specifying in detail the nature of such failure; or (iv) the requirement by the
Employer that Employee relocate his principal place of employment to a location
more than thirty (30) miles from his current principal place of employment. The
Employee is required to provide notice to the Employer of the existence of the
Good Reason within sixty (60) days of its initial existence and the Employer
shall have thirty (30) days within which to remedy the Good Reason condition.

 

 



 

___________ __________  

 

Employee Bridgeline  



 

6

--------------------------------------------------------------------------------

 

 

Section 5.5     Expiration. Employee's employment hereunder shall be terminated
upon expiration of the Term of Employment as provided in Sections 1.1 and 1.2,
unless the parties agree that the Employee's employment shall become “at will.”

 

Section 5.6     Notice of Termination. Any termination of the Employee’s
employment by the Employer or by the Employee (other than termination by reason
of resignation, retirement, or death), shall be communicated by written Notice
of Termination to the other party hereto. For purposes of this Employment
Agreement, a “Notice of Termination” shall mean a notice which shall include the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee's employment under the provision so
indicated.

 

Section 5.7     Date of Termination. The “Date of Termination” shall be: (a) if
the Employee’s employment is terminated by his death, the date of is death; (b)
if the Employee’s employment is terminated by reason of Employee’s disability,
thirty (30) days after Notice of Termination is given; (c) if the Employee's
employment is terminated for Cause, the date the Notice of Termination is given
or after if so specified in such Notice of Termination; (d) if the Employee's
employment is terminated for any other reason, the date on which a Notice of
Termination is given.

 

ARTICLE 6
PAYMENTS TO EMPLOYEE UPON TERMINATION

 

Section 6.1     Death, Disability or Retirement. In the event of Employee’s
Retirement, Death or Disability, all benefits generally available to Employer's
employees as of the date of such an event shall be payable to Employee or
Employee's estate, in accordance with the terms of any plan, contract,
understanding or arrangement forming the basis for such payment. Neither
Employer nor any affiliate shall have any further obligation to Employee under
this Employment Agreement or otherwise, except for payment to Employee of any
and all accrued salary and bonuses, provision of the opportunity to elect COBRA
health care continuation and otherwise as may be expressly required by law.

 

Section 6.2     Termination for Cause or Resignation. In the event Employee is
terminated by Employer for Cause or Employee resigns (other than a Termination
by Employee for Good Reason), neither Employer nor any affiliate shall have any
further obligation to Employee under this Employment Agreement or otherwise,
except for payment to Employee of any and all accrued salary and bonuses,
provision of the opportunity to elect COBRA health care continuation and
otherwise as may be expressly required by law.

 

Section 6.3     Termination Without Cause; Termination for Good Reason. Subject
to other provisions in this Article 6 to the contrary and during the Initial
Term and any Succeeding Annual Terms only, upon the occurrence of a termination
without Cause by Employer or a Termination for Good Reason by Employee, Employer
shall:

 

(a) Pay to Employee any and all accrued salary, bonuses and vacation; 

 

(b) Pay to Employee, or in the event of Employee's subsequent death, to
Employee's surviving spouse, or if none, to Employee's estate, as severance pay
or liquidated damages, or both, a sum equal to (i) the monthly rate of Salary
payable under this Agreement for a period of twelve (12) months, and (ii) an
amount equal to the bonus paid to Employee for the prior four (4) quarters
immediately prior to Employee's termination; provided, however, in the event a
Change in Control of the Company the Employer, or in the event of Employee's
subsequent death, to Employee's surviving spouse, or if none, to Employee's
estate, shall pay a sum equal to (i) one (1) year the current annual base pay in
one lump sum payment (currently $250,000), and (ii) an amount equal to the bonus
paid to the Employee for the prior four (4) quarters.

 

 



 

___________ __________  

 

Employee Bridgeline  

 



7

--------------------------------------------------------------------------------

 

 

(c) Cause any stock options issued to Employee which have not lapsed and which
are not otherwise exercisable to be accelerated so as to be immediately
exercisable by Employee;

 

(d) Pay the Employer's portion of the COBRA health insurance continuation
premium in the same amount Employer contributed for Employee's health insurance
as of the date of Employee's termination for a period of six (6) months, and
thereafter, provide Employee the opportunity to continue to elect COBRA health
care continuation at Employee's cost (provided that the Employee makes the
required premium contributions); provided, however, that Employer's obligation
to contribute its portion of the COBRA insurance premium during this six (6)
month period will cease immediately in the event Employee becomes employed
following termination. Employee agrees to notify Employer immediately regarding
such new employment; and

 

(e) Provide to Employee such other payments or benefits as may be expressly
required by law.

 

Section 6.4     Definition.      A “Change in Control” will be deemed to have
occurred only if any of the following events have occurred:

 

(i)

any “person”, as such term is used in Section 13(d) and 14(d) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership in stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing seventy-five percent (75%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)

individuals who constitute the Board (as of the date hereof, the “incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company stockholders, was approved
by a vote of at least a majority of the directors them comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company, as such terms used
in Rule 14a-11 of Regulation 14A under the Exchange Act) will be, for purposes
of this Employment Agreement, considered as though such person were a member of
the Incumbent Board; or

 

(iii)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, and such merger or consolidation is consummated,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation of the Company or (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or

 

(iv)

the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

 



 

___________ __________  

 

Employee Bridgeline  



 

8

--------------------------------------------------------------------------------

 

 

ARTICLE 7
GENERAL PROVISIONS

 

 

Section 7.1     Notices. Any notices to be given hereunder by either party to
the other shall be in writing and may be transmitted by personal delivery or by
mail, first class, postage prepaid, or by electronic facsimile or email
transmission (with verification of receipt). Mailed notices shall be addressed
to the parties at their respective addresses set forth herein. Each party may
change that address by written notice in accordance with this section. Notices
delivered personally shall be deemed communicated as of the date of actual
receipt. Mailed notices shall be deemed communicated as of one day after the
date of mailing.

 

Section 7.2     Governing Law; Jurisdiction. This Employment Agreement shall be
governed by, construed and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its principles of conflicts of
laws. Any action or proceeding seeking to enforce any provision of, or based on
any right arising out of, this Employment Agreement or any of the transactions
contemplated hereby, shall be brought against any of the parties in the courts
of the Commonwealth of Massachusetts, and each of the parties irrevocably
submits to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding, waives any objection to
venue laid therein, agrees that all claims in respect of any action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Employment
Agreement or any transaction contemplated hereby in any other court. Process in
any action or proceeding referred to in the preceding sentence may be served on
any party anywhere in the world.

 

Section 7.3     Attorney’s Fees and Costs. If Employer or Employee commences any
action at law or in equity against arising out of or relating to this Employment
Agreement (other than any statutory cause of action relating to employment,
including but not limited to claims under state and federal employment laws) and
Employer prevails in such action, Employee shall reimburse Employer its
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which Employer may be entitled. In the event Employee prevails
in such action, Employer shall reimburse Employee its reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
Employee may be entitled. This provision shall be construed as applicable to the
entire contract.

 

Section 7.4     Entire Agreement. This Employment Agreement supersedes any and
all other agreements, either oral or in writing, between the parties hereto with
respect to the subject matter contained herein and contains all of the covenants
and agreements between the parties with respect to that subject matter,
including without limitation, any prior Employment Agreement between Employer
and Employee. Each party to this Employment Agreement acknowledges that no
representation, inducement, promise or agreement, orally or otherwise, have been
made by any party, or anyone acting on behalf of either party, which is not
embodied herein, and that no other agreement, statement or promise not contained
in this Employment Agreement shall be valid or binding on either party.

 

Section 7.5     Modification. Any modification of this Employment Agreement will
be effective only if it is in writing and signed by the Employee and properly
authorized by Employer's Board of Directors and signed by the Chief Executive
Officer of Employer.

 

Section 7.6     Effect of Waiver. The failure of either party to insist on
strict compliance with any of the terms, covenants or conditions of this
Employment Agreement by the other party shall not be deemed a waiver of that
term, covenant or condition, nor shall any waiver or relinquishment of any right
or power at any one time or times be deemed a waiver or relinquishment of that
right or power for all or any other times.

 

 



 

___________ __________  

 

Employee Bridgeline  

 



9

--------------------------------------------------------------------------------

 

 

Section 7.7     Partial Invalidity. If any provision in this Employment
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.

 

Section 7.8     Assignment. The rights and obligations of the parties hereto
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of each of them; provided, however, that the Employee shall not, during
the continuance of this Employment Agreement, assign this Employment Agreement
without the previous written consent of the Employer, and provided, further,
that nothing contained in this Employment Agreement shall restrict or limit the
Employer in any manner whatsoever from assigning any or all of its rights,
benefits or obligations under this Employment Agreement to any successor
corporation or entity or to any affiliate of the Employer without the necessity
of obtaining the consent of the Employee. “Affiliate” as used throughout this
Employment Agreement means any person or entity which directly or indirectly
controls, or is controlled by, or is under common control with, the Employer.

 

Section 7.9     Specific Performance. If there is any violation of the
Employee's obligations herein contained, the Employer, or any of its Affiliates,
shall have the right to specific performance in addition to any other remedy
which may be available at law or at equity.

 

Section 7.10     Survival of Sections. The provisions of Sections 2.3, 2.4, 2.5
and 2.6 shall continue in force so long as the Employee remains employed by the
Employer or any Affiliate of the Employer, whether under this Employment
Agreement or not, and whether as a consultant or not, and shall survive any
termination of employment under this Employment Agreement for the periods
specified therein. Notwithstanding the foregoing, the provision of Sections 2.5
shall survive for only three years following any termination of employment.

 

Section 7.11     Injunctive Relief/Acknowledgement. Employee understands and
acknowledges that the Employer's Proprietary Information, Inventions and good
will are of a special, unique, unusual, extraordinary character which gives them
a peculiar value, the loss of which cannot be reasonably compensated by damages
in an action at law. Employee understands and acknowledges that, in addition to
any and all other rights or remedies that the Employer may possess, Employer
shall be entitled to injunctive and other equitable relief, without posting a
bond, to prevent a breach or threatened breach of this Employment Agreement
(and/or any provision thereof) by Employee. In the event that a court of
appropriate jurisdiction awards the Company injunctive or other equitable relief
due to Employee’s breach of the terms of this Employment Agreement, Employee
agrees that the time periods provided in Article 2.3 of this Employment
Agreement shall be tolled for the period during which Employee is in breach of
the Employment Agreement, and shall resume once Employee complies with such
injunctive or other equitable relief.

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement by their
duly authorized officers as an instrument under seal on this 11th day of
November, 2016.

 

 



 

___________ __________  

 

Employee Bridgeline  



 

10

--------------------------------------------------------------------------------

 

 

Employer:

Employee:

     

Bridgeline Digital, Inc.

 

           

 

By:

/s/ Roger Kahn   

 

/s/ Michael D. Prinn

 

Roger Kahn

 

Michael D. Prinn

 

President & Chief Executive Officer

 

 

 

 



 

___________ __________  

 

Employee Bridgeline  



 

11

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.4(b)

 

Employee’s Personal Intellectual Property

 

 

 

Not applicable

 

 



 

___________ __________  

 

Employee Bridgeline  



 

12

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.2

 

 

Michael D. Prinn FY2017 Incentive Bonus*: You will have the opportunity to earn
a quarterly incentive bonus of $18,750 ($75,000 annually) based on the
achievement of certain goals listed below.

 

 

FY2017 Bonus Metrics to be agreed upon between yourself and the CEO once the
FY2017Operating Plan has been approved by the Board of Directors.

 

 

 

 

 

 

All bonuses will be paid on the second (30th/31st) payroll of the month
following the quarter end. For purposes of all bonuses that are covered by this
Employment Agreement, such amounts shall be considered “earned” only to the
extent that you are employed by Bridgeline as an employee in good standing at
the time payment is to be made. Otherwise, bonuses will not be considered to
have been “earned”.

 

 

 

Employer:

Employee:

 

 

 

Bridgeline Digital, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:    /s/ Roger Kahn

/s/ Michael D. Prinn

 

Roger Kahn

Michael D. Prinn

 

President & Chief Executive Officer

 

 

 

13

 

 

___________ __________  

 

Employee Bridgeline  

 

 

 